DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 3/27/2020.
Claims 1-20 have been examined and rejected.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 11-14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (WO2020198981A1) in view of Selvanesan (US20210160014A1).
Regarding Claim 1, Zhang discloses a user equipment (UE) comprising: 
one or more non-transitory computer-readable media containing computer-executable instructions embodied therein (see para 175); and at least (see para 169, FIG. 13, terminal device includes a processor and a memory; the memory stores data and programs, and is coupled to the processor) to: 
receive a first sidelink (SL) control information (SCI) format from another UE, the first SCI format including resource allocation information of a second SCI format (see para 62-65, The second terminal device receives the reserved signal sent by the first terminal device and performs signal sensing. The terminal device receives a resource reservation signal for indicating side link control information and/or side link data information/i.e. first SCI format. The terminal device determines, according to the reservation signal, whether the resources of the side link control information and/or the side link data information can be used as candidate resources/i.e. resource allocation of second SCI format, for side link transmission);
receive the second SCI format from the another UE based on the first SCI format, the second SCI format including a channel state information (CSI) request field (see para 68, the reservation signal may also indicate the side link control information and/or side link data information for whether to feed back channel state information/i.e. representing the second SCI format including the CSI field); and 
(see para 68, the reservation signal may also indicate whether to feed back channel state information).
Zhang discloses receiving SCI along with CSI, however Zhang does not disclose “the SCI includes a source identifier (ID) field corresponding to the another UE”.
In the same filed of endeavor, Selvanesan discloses this limitation: see para 228-230, FIG. 17, As is indicated at 416, the SCI format includes the additional fields indicating the source UE ID, like RNTI, and the CSI request…The source UE may use a dedicated time slot or resource to transmit the CSI-RS on the sidelink, autonomously when being out-of-coverage. On the sidelink control channel, the CSI-RS may be announced using an SCI format being modified so as to include the source UE ID.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the SCI of Zhang, to include a source identifier as taught by Selvanesan, if the CQI needs to be reported to the gNB based on CSI-RS (see Selvanesan, para 229).

Regarding Claims 2, 13, Zhang discloses: receive an SL reference signal (RS) configuration for SL CSI measurement, the SL RS configuration including at least one of a channel state information reference signal (CSI-RS) (see para 68, the reservation signal may also indicate the side link control information and/or side link data information), 

Regarding Claims 3, 14, Zhang discloses: the SL RS configuration is received via an SL radio resource control (RRC) signaling from the another UE (see para 59, The terminal device can receive configuration information sent by another terminal device. For example, the configuration information can pass through at least one of the following: radio resource control (RRC, Radio Resource Control) signaling, and side link control information (SCI, Sidelink Control Information)).

Regarding Claims 7, 17, Zhang discloses: the second SCI format further includes resource allocation information for transmitting the CSI report (see para 94, In order to facilitate the sensing terminal device to know the time-frequency resources occupied by the CSI feedback, the relative position between the CSI feedback resource and the CSI request resource may be (pre)configured or predefined. The above-mentioned relative position may be a time gap and/or a frequency gap. The CSI request can be carried by the SCI, which is indicated by a certain field in the SCI. CSI feedback can be carried by PSSCH or PSFCH).


Regarding Claims 11, 20, Zhang discloses: the second SCI format further includes resource allocation information of a second PSSCH transmission, and (see paras 69-70, by using reserved signals, it is possible to support the perception of aperiodic services, HARQ-ACK feedback and/or CSI feedback, thereby achieving the purpose of improving spectrum efficiency and reducing or avoiding collisions or interference. By indicating the power offset (offset) between the reserved signal and the PSCCH and/or PSSCH signal, it is possible to further determine when the resource can be used as a candidate resource for side link transmission, thereby improving resource utilization… the terminal device may send a reservation signal before sending the data signal through the PSSCH. The reservation signal indicates the resource location of the PSCCH and/or PSSCH).

Regarding Claim 12, Zhang discloses a method for sidelink (SL) channel state information (CSI) acquisition performed by a user equipment (UE) (see para 169, FIG. 13, terminal device), the method comprising: 
receiving a first SL control information (SCI) format from another UE, the first SCI format including resource allocation information of a second SCI format (see para 62-65, The second terminal device receives the reserved signal sent by the first terminal device and performs signal sensing. The terminal device receives a resource reservation signal for indicating side link control information and/or side link data information/i.e. first SCI format. The terminal device determines, according to the reservation signal, whether the resources of the side link control information and/or the side link data information can be used as candidate resources/i.e. resource allocation of second SCI format, for side link transmission);
receiving the second SCI format from the another UE based on the first SCI format, the second SCI format including a channel state information (CSI) request field (see para 68, the reservation signal may also indicate the side link control information and/or side link data information for whether to feed back channel state information/i.e. representing the second SCI format including the CSI field); and 
generate a CSI report triggered by the second SCI format (see para 68, the reservation signal may also indicate whether to feed back channel state information); and 
generating a CSI report triggered by the second SCI format (see para 68, the reservation signal may also indicate whether to feed back channel state information).
Zhang discloses receiving SCI along with CSI, however Zhang does not disclose “the SCI includes a source identifier (ID) field corresponding to the another UE”.
see para 228-230, FIG. 17, As is indicated at 416, the SCI format includes the additional fields indicating the source UE ID, like RNTI, and the CSI request…The source UE may use a dedicated time slot or resource to transmit the CSI-RS on the sidelink, autonomously when being out-of-coverage. On the sidelink control channel, the CSI-RS may be announced using an SCI format being modified so as to include the source UE ID.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the SCI of Zhang, to include a source identifier as taught by Selvanesan, if the CQI needs to be reported to the gNB based on CSI-RS (see Selvanesan, para 229).

Claims 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Selvanesan in view of Zhao (WO2020/143059A1 with priority date Dec 18th 2018 IP.COM).
Regarding Claims 4, 15, Zhang in view of Selvanesan does not disclose details regarding: a period of the CSI-RS is the same as a period of a physical SL control channel (PSCCH) transmission.
In the same field of endeavor, Zhao discloses this limitation: see para 78, the time slot in which the side-link CSI-RS is located can be determined by the protocol pre-configuration information, the configuration information of the terminal device, or the transmission resource of the side channel. For example, the time slot in which it (CSI-RS) is located may be determined by the time slot in which the PSCCH carrying the SCI is located. Specifically, the time slot can be in the same time slot as the PSCCH carrying the SCI. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Zhang and Selvanesan, to include that the CSI-RS is in the same period as PSCCH as taught by Zhao, to improve system throughput by measuring the channel based on CSI-RS and feedback channel quality (see Zhao, para 2, Background).

Claims 5-6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Selvanesan in view of Lee (US20200177254A1).
Regarding Claims 5, 16, Zhang in view of Selvanesan does not disclose details regarding: perform CSI measurement at a first time based on the SL RS configuration to generate the CSI report; perform sensing to obtain a radio resource for transmitting the CSI report the radio resource allocated at a second time; and drop the CSI report when a time difference between the first time and the second time is greater than a time threshold.
Lee discloses these details: see para 122, If a CSI processing time is less than a threshold (e.g., T.sub.1), at least one of the following WTRU behaviors may be used: a WTRU may drop the triggered CSI reporting.
Examiners Note: Lee discloses dropping the CSI report if the processing time is less than a threshold, however it’s a design choice and hence it could be used to drop the CSI report, if the threshold is exceeded. Therefore, it would have been 

Regarding Claim 6, Zhang in view of Selvanesan does not disclose details regarding: the CSI report includes at least one of a bandwidth part (BWP) identifier (ID), a carrier ID, and a resource pool ID based on the SL RS configuration.
Lee discloses these details: see para 119, A CSI reporting configuration may include a number of subbands or bandwidth parts.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Zhang and Selvanesan, to include BWP or BWP ID in the CSI report as taught by Lee, based on the KSR rational F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. 

Claims 8-9, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Selvanesan in view of Lee’ (US20200304272A1).
Regarding Claims 8, 18, Zhang in view of Selvanesan does not disclose details regarding: determine an SL channel condition; and transmit the CSI report to the another UE when the SL channel condition is better than a quality threshold.
In the same field of endeavor, Lee’ discloses this limitation: see para 134, an operation in which a mode-1 UE reports sidelink (SL) communication-related A-CSI to another UE (which has triggered SL A-CSI reporting) may be triggered for the mode-1 UE according to whether a predetermined condition is satisfied, a change in SL channel quality, or the like. The “condition” may be defined as a case where SL channel busy ratio (CBR) value is changed more than a predetermined threshold compared to a previous (report) value, or where an SL reference signal received power (RSRP) value (between UEs) is changed more than a predetermined threshold compared to a previous (report) value. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Zhang and Selvanesan, to transmit the CSI report to the another UE when the SL channel condition is better than a quality threshold as taught by Lee’, so as to reduce signaling if the sidelink channel conditions are worse than a threshold.

Regarding Claims 9, 19, Zhang in view of Selvanesan does not disclose details regarding: determine the SL channel condition based on at least one of an SL 
In the same field of endeavor, Lee’ discloses this limitation: see para 134, an operation in which a mode-1 UE reports sidelink (SL) communication-related A-CSI to another UE (which has triggered SL A-CSI reporting) may be triggered for the mode-1 UE according to whether a predetermined condition is satisfied, a change in SL channel quality, or the like. The “condition” may be defined as a case where SL channel busy ratio (CBR) value is changed more than a predetermined threshold compared to a previous (report) value, or where an SL reference signal received power (RSRP) value (between UEs) is changed more than a predetermined threshold compared to a previous (report) value, or where a reference signal received quality (RSRQ) value (between UEs) is changed more than a predetermined threshold compared to a previous (report) value, or where a received signal strength indicator (RSSI) value (between UEs) is changed more than a predetermined threshold compared to a previous (report) value, or where an SL reference signal received power (RSRP) value (between UEs) is increased (or decreased) compared to a predetermined threshold, or  where a reference signal received quality (RSRQ) value (between UEs) is increased (or decreased) compared to a predetermined threshold, or where a received signal strength indicator (RSSI) (between UEs) is increased (or decreased) compared to a predetermined threshold, or where an SL channel quality indication (CQI) value (between UEs) is changed more than a predetermined threshold compared to a previous (report) value. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Zhang and Selvanesan, to transmit the CSI report to the another UE when the SL channel condition is better than a quality threshold as taught by Lee’, so as to reduce signaling if the sidelink channel conditions are worse than a threshold.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DEEPA BELUR/Primary Examiner, Art Unit 2472